Citation Nr: 0939339	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for a 
right knee disability.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran had active service from October 1994 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision 
that, in pertinent part, denied an increase in a 50 percent 
rating for a right knee disability and denied a TDIU rating.  
In January 2008, the Board remanded the issues of entitlement 
to an increase in a 50 percent rating for a right knee 
disability and entitlement to a TDIU rating for further 
development.  


FINDINGS OF FACT

1.  The Veteran's right knee disability (patellofemoral 
syndrome, postoperative status) is manifested by arthritis 
with some limitation of motion (motion was from -5 degrees to 
110 degrees on last examination), and no instability.  

2.  The Veteran's service-connected disabilities are a right 
knee disability (rated 50 percent) and a scar of the right 
knee (rated 10 percent).  The combined disability rating is 
60 percent.  His service-connected disabilities do not 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2008).  

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in December 2004, May 2005, and October 2008 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The October 2008 letter (noted above) 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in June 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Right Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  The Court has held that in determining the present 
level of disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Private and VA treatment records dated from November 2004 to 
November 2008 show that the Veteran was treated for disorders 
including his right knee disability on numerous occasions.  

For example, a November 2004 VA treatment entry noted that 
the Veteran was seen for right knee pain.  The Veteran also 
reported that his left knee gave out.  As to an assessment, 
the examiner stated that based upon subjective statements, 
the Veteran described what sounded like patella subluxation, 
laterally.  It was noted that testing was unable to reproduce 
any lateral patella subluxation/dislocation of the left knee.  

A December 2004 VA treatment report indicated that the 
Veteran complained of right knee pain.  It was noted that the 
Veteran reported that prior to his knee surgery in 1997, he 
had his first occurrence of what he described as a right 
patellar dislocation.  The Veteran stated that, presently, he 
would have to push/hit the lateral side of his right knee to 
get his patella back in place.  He related that he had severe 
pain on the lateral aspect of his knee and throughout the 
anterior portion of his knee.  He stated that he would not be 
able to walk for approximately five to fifteen minutes.  The 
Veteran indicated that such symptoms were happening on a 
frequency of once per month after the first occurrence and 
had then increased in frequency over the last year, but had 
recently decreased back to once a month.  He indicated that 
he had a new brace for the past two weeks that had been 
helping and that he had suffered no subluxation/dislocation 
of his patella while he was wearing it.  The Veteran reported 
that he continued to have fairly constant pain and stated 
that it was presently located mainly over the medial and 
anterior aspects of the right knee.  He stated that it mostly 
felt like a muscle spasm.  He also reported that his right 
knee would give out and that it had caused him to fall 
several times.  It was noted that the Veteran did use a cane 
and that he had a history of previous bursal injections.  

The examiner reported that the Veteran's gait was mildly 
antalgic and that he was able to heel and toe walk with 
facial grimacing and mild discomfort.  The examiner stated 
that range of motion of the Veteran's right knee was from -5 
to 115 degrees.  It was noted that there was a well healed 
anterior longitudinal surgical scar and a well healed 
arthroscopic stab incision about the knee.  The examiner 
remarked that there was 0 to 1+ effusion without signs of 
infection.  The examiner indicated that there was no patellar 
crepitation with range of motion testing and that there was 
pain with patellar ballottement.  The examiner stated that 
there was a positive lateral apprehension sign and that there 
was thickened skin over both patellar tendon bursal areas.  
The examiner commented that there were no signs of infection 
in those areas and that there was no fluctuance, tenderness, 
increased warmth, or erythema.  The examiner indicated that 
there was no significant joint line gapping with collateral 
ligament stress testing and that there was 1+ tenderness over 
the medial joint line with palpation.  It was noted that the 
McMurray's and Lachman's tests were negative and that the 
anterior Drawer was 4 mm.  The assessment included right knee 
pain, probably secondary to patellar subluxation/dislocation.  
It was reported that the Veteran was also status post 
arthroscopic surgery in 1998 in which he stated that the 
cartilage was removed.  

A January 2005 VA treatment entry noted that the Veteran was 
seen with right knee pain which he stated was a ten out of 
ten.  It was noted that he wore a knee brace which helped 
stabilize his right knee, but that he reported that it still 
gave out as much as three to three to four times per day as 
opposed to five to six times a day without the brace.  The 
examiner reported that there was no joint laxity of the right 
knee and that the anterior and posterior Drawer signs were 
negative.  The examiner stated that there was tenderness over 
the medial and lateral collateral ligaments with no effusion 
present as well as some prepatellar ligament tenderness.  The 
assessment included right knee pain.  

A February 2005 VA treatment entry noted that the Veteran was 
seen for follow-up of right knee pain.  He stated that his 
right knee was bad.  He indicated that he had been wearing 
his knee brace every other day due to his knee giving out and 
locking in extension whether he was wearing the brace or not.  
It was noted that the Veteran continued to use a cane and 
that he had a history of patellar tendinitis.  The Veteran 
stated that he would have some right knee swelling and that 
he pain was fairly constant and located mainly over the 
medial aspect of the right knee as well as underneath the 
kneecap.  He stated that the pain was sharp and throbbing in 
nature and that it was non-radiating.  

The examiner reported that the Veteran's gait with a short 
stride was nonantalgic.  As to range of motion of the right 
knee, the examiner stated that active range of motion was -5 
to 95 degrees and that passive range of motion was 0 to 120 
degrees.  The examiner indicated that there was minimal 
patellar crepitation with range of motion testing and a 
negative patellar apprehension sign.  It was noted that there 
was 0 to 1+ effusion without signs of infection.  The 
examiner reported that there was thickened skin over the 
patella tendon bursal areas and no signs of infection in that 
area.  It was noted that there were no signs of fluctuance, 
tenderness, increased warmth, or erythema.  The examiner 
stated that there was 5 mm of medial and lateral joint line 
gapping with valgus/varus stress at 30 degrees.  The examiner 
reported that the Veteran had no mediolateral joint line 
gapping with stress testing in full extension and that there 
was 1+ tenderness over the medial joint line on palpation.  
It was noted that there was a negative McMurray's sign and 
that the Lachman's sign was negative.  The examiner indicated 
that the anterior Drawer sign was 4 mm.  The assessment was 
right knee pain probably secondary to patellar 
subluxation/dislocation.  The examiner also indicated that 
the Veteran had a possible medial/lateral meniscus tear.  

A May 2005 VA treatment entry indicated that the Veteran was 
seen for his right knee pain and to discuss the findings of a 
magnetic resonance imaging (MRI) study of his right knee.  He 
stated that his right knee was giving out more frequently and 
that it gave out approximately two to three times per day for 
the last week.  It was noted that the Veteran denied any 
falls.  The Veteran related that he had been using his four-
point cane and a knee brace.  He indicated that he continued 
to have pain mainly of the medial and lateral joint lines and 
also of the patellar area.  He reported that the pain was 
throbbing in nature and non-radiating.  He stated that he 
would have occasional swelling of the knee and that his knee 
would lock in extension which would require him to have his 
wife manipulate the leg to get it to move.  

The examiner reported that the Veteran's gait was mildly 
antalgic.  As to range of motion of the Veteran's right knee, 
the examiner stated that active extension was -7 degrees and 
that passive extension was 0 degrees.  The examiner indicated 
that active flexion was 90 degrees and that passive flexion 
was 125+ degrees.  It was noted that there was 1+ effusion 
without signs of infection.  The examiner reported that there 
was no significant medial or lateral joint line gapping with 
valgus/varus stress in full extension or 30 degrees of 
flexion.  The examiner remarked that there was 1+ medial and 
lateral joint line tenderness on palpation.  It was noted 
that the McMurray's sign and Lachman's sign were negative and 
that anterior Drawer testing was 4 mm.  The examiner 
indicated that there was no patellar crepitation with range 
of motion testing.  The examiner stated that the lateral 
patellar apprehension sign and the ballottement test were 
equivocal.  

The examiner reported that an MRI of the Veteran's right knee 
related a conclusion of a complex tear of the anterior horn 
of the lateral meniscus with an associated meniscal cyst; 
superficial irregularity and deep fissuring of the articular 
cartilage at the medial compartment; moderate-sized joint 
effusion; and scarring/fibrosis, soft tissues of the anterior 
knee.  The assessment was right knee pain with findings of a 
complex tear of the anterior horn of the lateral meniscus 
with an associated meniscal cyst and superficial irregularity 
and deep fissuring of the articular cartilage of the medial 
compartment on recent MRI study.  It was noted that the MRI 
also showed a moderate joint effusion and scarring/fibrosis 
of the soft tissues of the anterior knee.  

An October 2008 VA treatment entry noted that the Veteran was 
seen with chronic knee pain.  The examiner reported that 
there was a negative anterior Drawer test and a positive 
posterior Drawer test.  The examiner indicated that the 
Lachman's sign was negative and that the Veteran had pain 
with valgus and varus stress of the lower leg to the medial 
and lateral meniscus.  The examiner stated that the Veteran 
was tender underneath the right patella with movement 
medially and laterally.  It was also noted that the Veteran 
had tenderness to the post medial aspect of the knee with 
heel to buttock knee flexion.  The assessment was a chronic 
right knee injury (meniscal, bursa) presently likely 
affecting the right hip.  The examiner noted that the Veteran 
was in need of further orthopedic management and a new brace 
as it had become lax and the Veteran was tightening too hard.  

A November 2008 VA treatment entry noted that the Veteran was 
seen with a history of long-standing chronic intermittent 
right knee pain.  He reported that he had pain over the 
anterior aspect of the right knee with some pain under the 
kneecap.  The examiner reported the Veteran's gait was fairly 
good.  The examiner indicated that range of motion of the 
Veteran's right knee was from -5 to 105 degrees.  It was 
noted that the Veteran tended to resist flexion.  The 
examiner stated that the Veteran had no apparent effusion of 
the right knee or signs of infection and that there was mild 
tenderness along the anterolateral joint line region.  The 
assessment included chronic right knee pain.  The examiner 
indicated that the majority of the Veteran's symptoms 
appeared to be anteriorly and likely related to 
chondromalacia as well as degenerative changes of the 
patellofemoral joint and knee medially.  

The most recent February 2009 VA orthopedic examination 
report noted that the Veteran had used a knee brace for 
several years, but that it was too big.  It was reported that 
the Veteran was measured for a new brace and began wearing it 
in November or December 2008.  The Veteran stated that his 
brace irritated his skin and that he wore it every other day 
for two to three hours, but that he had worn it for the past 
five days.  It was noted that the Veteran did not have 
deformity of the right knee.  The Veteran indicated that he 
had giving way and slight instability of the right knee.  He 
also complained of pain, stiffness, weakness, and decreased 
speed of joint motion, but reported that he did not have 
incoordination.  The Veteran stated that he did not have 
episodes of dislocation or subluxation.  He reported that he 
had daily or more often episodes of locking of the right knee 
with severe impairment until the locking was relieved.  He 
indicated that the episodes of locking would occur three to 
five times per day, for years, and would last for about 
fifteen to twenty minutes.  The Veteran remarked that he 
would unlock the right knee with massaging his quads and that 
he was unable to use the knee until the locking was reversed 
or relieved.  It was noted that the Veteran had repeated 
effusions that were mild and were without impairment.  It was 
also reported that the Veteran had symptoms of inflammation 
in that he had swelling, and that he also had flare-ups of 
joint disease.  

The Veteran reported that he had flare-ups with his right 
knee that were severe, occurred daily, and went on for hours.  
He stated that the precipitating factors were twisting of the 
right knee, going up stairs, prolonged standing and walking, 
stooping, and kneeling.  He indicated that the alleviating 
factors were ice as needed, rest, and hot baths/showers.  It 
was noted that the Veteran's impression was that his flare-
ups caused a 60 percent loss of motion of the right knee.  
The examiner reported that there were no constitutional signs 
of arthritis or incapacitating episodes of arthritis.  The 
examiner indicated that the Veteran reported that he was able 
to stand for fifteen to thirty minutes and that he ass able 
to walk for more than a quarter of a mile, but less than a 
full mile.  It was noted that the Veteran always used a cane 
and a brace.  It was also reported that without his cane, the 
Veteran could stand for less than fifteen minutes and could 
walk less than a quarter of a mile.  

The examiner reported that the Veteran's gait was antalgic 
and that there was evidence of abnormal weight bearing with 
an abnormal shoe wear pattern.  It was noted that the Veteran 
had increased wearing outside the edge of the heel on both 
his right and left shoes.  The examiner indicated that there 
was no ankylosis or dislocation of the Veteran's right knee.  
The examiner stated that there was no locking of the 
Veteran's right knee and that it was resolved.  The examiner 
remarked that there was no malunion or nonunion of the 
tibia/fibula and that strength was 5/5 for quads and 
hamstrings.  The examiner stated that there was no 
crepitation, clicks or snaps, grinding, or instability of the 
right knee.  It was noted that there was no patellar 
abnormality, but that there was a meniscus abnormality.  The 
examiner indicated that there was effusion and evidence of a 
meniscus tear.  The examiner stated that there was no locking 
noted and that the McMurray's test was negative.  

The examiner reported that the range of motion of the 
Veteran's right knee was -5 to 110 degrees.  The examiner 
stated that there was no objective evidence of pain following 
repetitive motion and that there was no additional limitation 
of motion after three repetitions.  The examiner indicated 
that there was no weakness noted of the right knee and that 
there was pain and limitation of motion as noted.  The 
examiner stated that the severity of the Veteran's right knee 
was moderate and that there was no fatigue, weakness, or 
incoordination of the right knee joint of range on motion 
testing.  The examiner indicated that a November 2008 MRI of 
the Veteran's right knee related an impression of a lateral 
meniscus tear and that an October 2008 X-ray related an 
impression of degenerative changes of the right knee with a 
mild degree of interval progression.  The examiner noted that 
the Veteran's usual occupation was that of a sales agent and 
that he was currently employed full-time.  It was noted that 
the Veteran had been employed for the two to five years and 
that he had not lost any work in the last twelve months.  

The diagnosis was arthritis of the right knee.  The examiner 
indicated that the impact of the Veteran's right knee 
disability on his occupational activities included decreased 
mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, and pain.  The examiner 
commented that the effects of the Veteran's right knee 
disability on his usual daily activities ranged from mild to 
moderate.  The examiner noted, as to recreational activities, 
that the only activity the Veteran could perform was swimming 
and that the only exercise he could perform was with the 
distance was limited.  

The medical evidence of record shows that the Veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent February 2009 VA 
orthopedic examination, a November 2008 VA treatment entry, a 
May 2005 VA treatment entry, a February 2005 VA treatment 
entry, and a December 2004 VA treatment entry, all would be 
rated 0 percent if strictly rated under the limitation of 
motion Diagnostic Codes 5260 and 5261, although the presence 
of arthritis with some limitation of motion warrants a 10 
percent rating under arthritis Diagnostic Codes 5003 and 
5010.  The RO has actually rated the Veterans right knee 
disability as 50 percent disabling in this case, which is the 
maximum range of motion under Diagnostic Codes 5260 and 5261.  
The Board observes that the examiner at the February 2009 VA 
orthopedic examination indicated that range of motion of the 
Veteran's right knee was from -5 degrees to 110 degrees.  The 
examiner stated that there was no objective evidence of pain 
following repetitive motion and that there was no additional 
limitation of motion after three repetitions.  The examiner 
also reported that there was no weakness noted of the right 
knee and that there was pain and limitation of motion as 
noted.  The examiner further commented that the severity of 
the Veteran's right knee was moderate and that there was no 
fatigue, weakness, or incoordination of the right knee joint 
on range of motion testing.  

Additionally, the Board notes that a November 2008 VA 
treatment entry noted that the range of motion of the 
Veteran's right knee was from -5 to 105 degrees.  The 
examiner stated that the Veteran tended to resist flexion.  A 
May 2005 VA treatment entry noted that active extension of 
the Veteran's right knee was -7 degrees and that passive 
extension was 0 degrees.  The examiner indicated that active 
flexion was 90 degrees and that active extension was 125 
degrees.  A February 2005 VA treatment entry noted that 
active range of motion of the Veteran's right knee was from -
5 to 95 degrees and that passive range of motion was from 0 
to 120 degrees.  A December 2004 VA treatment report noted 
that the range of motion of the Veteran's right knee was from 
-5 to 115 degrees.  The Board notes that the Veteran is 
already in receipt of a maximum rating of 50 percent under 
the limitation of motion codes.  Therefore, even considering 
the effects of pain during use and flare-ups, a rating higher 
than 50 percent cannot be granted under those codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most 
recent February 2009 VA orthopedic examination report showed 
extension of -5 degrees.  Additionally, VA treatment records 
dated in November 2008 VA, May 2005, February 2005, and 
December 2004, all showed extension of less than 10 degrees.  
Therefore, extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Additionally, flexion limited to 45 degrees as required for a 
compensable rating under Diagnostic Code 5261 is clearly not 
shown.  Therefore, separate ratings under Diagnostic Codes 
5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent 
February 2009 VA orthopedic examination report indicated that 
there was no instability of the Veteran's right knee.  The 
examiner also reported that there was no dislocation of the 
Veteran's right knee.  The Board notes that a November 2004 
VA treatment entry related an assessment that based on 
subjective statements, the Veteran described what sounded 
like patella subluxation, laterally.  Additionally, December 
2004 and February 2005 VA treatment entries related 
assessments that included right knee pain, probably secondary 
to patellar subluxation/dislocation.  The Board observes, 
however, that those treatment entries and all other treatment 
reports of record, fail to show any objective evidence of 
instability of the Veteran's right knee.  While the veteran 
has noted complaints of giving way at certain times during 
the appeal period, there are no objective findings of 
instability.  Thus, a compensable percent rating for right 
knee instability under Diagnostic Code 5257 is not in order.  
38 C.F.R. § 4.31.  The Board finds that in addition to the 10 
percent rating assigned for right knee arthritis with 
limitation of motion, there may be no separate compensable 
rating based on right knee instability.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect that the 
Veteran's right knee disability, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's 
right knee disability is no more than 50 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  TDIU Rating

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).  

In determining whether a veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran is seeking a TDIU rating.  He is service-
connected for a right knee disability (rated 50 percent) and 
a scar of the right knee (rated 10 percent).  The combined 
disability rating is 60 percent.  He therefore does not 
satisfy the percentage rating standards for a TDIU rating 
under 38 C.F.R. § 4.16(a).  

The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Bowling, 
supra.  Moreover, in the instant case, the Board sees no 
exceptional or unusual circumstances that would warrant 
referral of the case to the appropriate VA official for 
consideration of a TDIU rating on an extraschedular basis.  
In this regard, the evidence does not demonstrate that the 
Veteran's service-connected right knee disability and scar of 
the right knee have rendered him unable to secure and follow 
a substantially gainful occupation.  The most recent February 
2009 VA orthopedic examination report specifically reported 
that the Veteran's usual occupation was that of a sales agent 
and that he was currently employed full-time.  It was also 
noted that the Veteran had been employed for the two to five 
years and that he had not lost any work in the last twelve 
months.  The Board observes that VA treatment records dated 
in November 2004 and November 2005 referred to the Veteran 
being temporarily unable to work solely do to a back injury.  
The Board notes, however, that the Veteran is currently 
working full-time.  Moreover, nonservice-connected disorders 
(such as the Veteran's back disability) may not be considered 
in support of a claim for a TDIU rating.  38 C.F.R. § 4.19.  

In the absence of evidence that the Veteran's service-
connected disabilities alone render him unemployable, 
referral of the case to the Director of Compensation and 
Pension service for consideration of a TDIU rating on an 
extraschedular basis is not warranted.  As the preponderance 
of the evidence is against the claim for a TDIU rating, the 
benefit-of-the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An increased rating for a right knee disability is denied.  

A TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


